     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 1 of 48



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
MARK ANTHONY REID; ROBERT          )
WILLIAMS; and LEO FELIX CHARLES,   )
on behalf of themselves and others )
similarly situated,                )
                                   )
          Plaintiffs/Petitioners, )
                                   )               Civil Action
          v.                       )               No. 13-30125-PBS
                                   )
CHRISTOPHER DONELAN, Sheriff,      )
Franklin County, et al.,           )
                                   )
          Defendants/Respondents. )
___________________________________)


                        MEMORANDUM AND ORDER

                              July 9, 2019

Saris, C.J.

                             INTRODUCTION

     In this class action, Plaintiffs challenge the

constitutionality of mandatory detention of noncitizens with

certain criminal convictions who have been detained for more

than six months during removal proceedings without the

opportunity for a bond hearing pursuant to 8 U.S.C. § 1226(c).

Plaintiffs represent a class of “[a]ll individuals who are or

will be detained within the Commonwealth of Massachusetts or the

State of New Hampshire pursuant to 8 U.S.C. § 1226(c) for over

six months and have not been afforded an individualized bond or


                                   1
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 2 of 48



reasonableness hearing.” Reid v. Donelan, No. 13-30125-PBS, 2018

WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Both Plaintiffs and

the Government have moved for summary judgment on whether

mandatory detention of the class members under 8 U.S.C.

§ 1226(c) for over six months violates the Fifth Amendment Due

Process Clause or the Eighth Amendment Excessive Bail Clause.

After hearing, the Court ALLOWS IN PART and DENIES IN PART

Plaintiffs’ motion for summary judgment (Docket No. 453) and

ALLOWS IN PART and DENIES IN PART the Government’s motion for

summary judgment (Docket No. 455).

     In summary, the Court holds and declares as follows: First,

as the Government agrees, mandatory detention without a bond

hearing under 8 U.S.C. § 1226(c) violates due process when an

noncitizen’s individual circumstances render the detention

unreasonably prolonged in relation to its purpose in ensuring

the removal of deportable noncitizens with criminal records.

Second, the determination of whether mandatory detention without

a bond hearing has become unreasonably prolonged is a fact-

specific analysis. The most important factor in determining

whether detention has become unreasonably prolonged is the

length of the detention. The Court rejects Plaintiffs’ request

that the Court impose a bright-line six-month rule on the ground

that it is unsupported by the record and the caselaw. Third, in

the unusual instances when mandatory, categorical detention

                                   2
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 3 of 48



lasts for more than one year during agency removal proceedings,

excluding any dilatory tactics attributable to the noncitizen,

the delay is likely to be unreasonable. This one-year period

reflects the Government’s own regulations and policies, which

aim to complete removal proceedings in no more than nine months,

and statistics showing that most removal proceedings take less

than one year. However, detention of under a year may be

unreasonably prolonged if the matter just lingers on the

immigration court or Board of Immigration Appeals (“BIA”)

docket.

     Fourth, a noncitizen subject to mandatory detention without

a bond hearing under § 1226(c) must bring a habeas petition in

federal court to challenge his detention as unreasonably

prolonged. If the court agrees, the individual is entitled to a

bond hearing before an immigration judge at which the Government

bears the burden of proving that he is either dangerous by clear

and convincing evidence or a risk of flight by a preponderance

of the evidence. If the Government demonstrates that the

individual is dangerous or a risk of flight, for example if he

has a serious criminal record, he is not entitled to release.

Fifth, in making its release determination, the immigration

court may not impose excessive bail, must evaluate the

individual’s ability to pay in setting bond, and must consider

alternative conditions of release such as GPS monitoring that

                                   3
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 4 of 48



reasonably assure the safety of the community and the

individual’s future appearances.

                         PROCEDURAL HISTORY

     The Court assumes familiarity with the complex procedural

posture of this case from its October 23, 2018 memorandum and

order and only briefly summarizes the relevant background.

See Reid, 2018 WL 5269992, at *1-3.

     On July 1, 2013, Plaintiff Mark Anthony Reid filed a

petition for writ of habeas corpus and complaint for injunctive

relief that raised statutory and constitutional claims

challenging mandatory detention under § 1226(c). On January 9,

2014, the court (Ponsor, J.) granted Reid’s individual habeas

petition. Reid v. Donelan, 991 F. Supp. 2d 275, 282 (D. Mass.

2014), aff’d, No. 14-1270, 2018 WL 4000993 (1st Cir. May 11,

2018). Following its earlier decision in Bourguignon v.

MacDonald, 667 F. Supp. 2d 175 (D. Mass. 2009), the court held

that § 1226(c) “include[d] a ‘reasonableness’ limit on the

length of time an individual can be detained without an

individualized bond hearing” to avoid due process concerns with

indefinite detention, Reid, 991 F. Supp. 2d at 279. The court

evaluated two approaches to implementing this reasonableness

requirement: an automatic bond hearing once mandatory detention

exceeds six months (“six-month rule”) or a bond hearing only

when mandatory detention has become unreasonable as analyzed on

                                   4
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 5 of 48



a case-by-case basis (“individualized reasonableness rule”).

See id. at 279-82. The court determined that Reid was entitled

to a bond hearing under either approach but suggested it would

adopt the six-month rule. See id. at 279.

     On February 10, 2014, the court (Ponsor, J.) certified the

following class under Federal Rule of Civil Procedure 23(b)(2):

“All individuals who are or will be detained within the

Commonwealth of Massachusetts pursuant to 8 U.S.C. § 1226(c) for

over six months and have not been afforded an individualized

bond hearing.” Reid v. Donelan, 297 F.R.D. 185, 194 (D. Mass.

2014). Three months later, the court (Ponsor, J.) awarded

summary judgment and a permanent injunction to the class on the

basis of its holding that § 1226(c) includes a requirement for a

bond hearing after six months of mandatory detention.

See Reid v. Donelan, 22 F. Supp. 3d 84, 88-89, 93-94 (D. Mass.

2014), vacated, No. 14-1270, 2018 WL 4000993 (1st Cir. May 11,

2018). The court also held that due process did not require that

the Government bear the burden of proof at the class members’

bond hearings, let alone by clear and convincing evidence. Id.

at 92-93.

     On appeal, the First Circuit agreed that “categorical,

mandatory, and indeterminate detention raises severe

constitutional concerns” and that the canon of constitutional

avoidance necessitated reading a bond hearing requirement into

                                   5
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 6 of 48



§ 1226(c). Reid v. Donelan, 819 F.3d 486, 494 (1st Cir. 2016),

withdrawn, No. 14-1270, 2018 WL 4000993 (1st Cir. May 11, 2018).

Disagreeing with the district court, however, the First Circuit

held that Supreme Court precedent required it to adopt the

individualized reasonableness rule. See id. at 495-98. It

instructed district courts evaluating the reasonableness of

§ 1226(c) detention without a bond hearing to “examine the

presumptions upon which [mandatory detention] was based (such as

brevity and removability)” and consider “the total length of the

detention; the foreseeability of proceedings concluding in the

near future . . .; the period of the detention compared to the

criminal sentence; the promptness (or delay) of the immigration

authorities or the detainee; and the likelihood that the

proceedings will culminate in a final removal order.” Id. at

500. Based on this holding, the First Circuit vacated the grant

of summary judgment to Plaintiffs on the class claims. Id. at

501. Since its decision raised questions as to the continued

propriety of class certification, the court declined to address

Plaintiffs’ cross-appeal challenging the district court’s

holding that due process does not require the Government to bear

the burden of proof at a bond hearing. See id. The court noted,

however, that Plaintiffs raised “a bevy of weighty

constitutional arguments” concerning the procedural protections

required at a bond hearing. Id.

                                   6
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 7 of 48



     Two months later, the Supreme Court granted certiorari in

Jennings v. Rodriguez, a class action in the Ninth Circuit also

challenging mandatory detention under § 1226(c). See 136 S. Ct.

2489 (2016) (mem.). The First Circuit stayed this lawsuit

pending resolution of Jennings. On February 27, 2018, the

Supreme Court held that the explicit language in § 1226(c)

requiring mandatory detention during removal proceedings barred

courts from invoking the canon of constitutional avoidance to

read an implicit requirement for bond hearings into the statute.

Jennings v. Rodriguez, 138 S. Ct. 830, 846-47 (2018). Because

the Ninth Circuit did not decide if such mandatory detention is

constitutional, the Court declined to rule on that question.

See id. at 851.

     Shortly thereafter, the First Circuit withdrew its previous

opinion in this case. See Reid, 2018 WL 4000993, at *1. In a

summary decision, it affirmed the district court’s judgment for

Reid individually, vacated the judgment for the class, and

remanded the case for reconsideration of the certification

order. Id. After the case was reassigned on remand, this Court

determined that continued certification of the class was proper.

See Reid, 2018 WL 5269992, at *8. While adoption of the

individualized reasonableness rule would require an analysis of

the circumstances of each class member’s detention, the class

still raised the common question of “whether the Due Process

                                   7
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 8 of 48



Clause or Excessive Bail Clause requires that they at least have

the chance to plead their case after six months at an

individualized bond or reasonableness hearing.” Id. at *5. The

Court declined to address whether 8 U.S.C. § 1252(f)(1) would

bar a classwide permanent injunction because it could, at a

minimum, issue a declaratory judgment establishing class

members’ right to a bond or reasonableness hearing. Id. at *6.

After an opportunity for discovery, both Plaintiffs and the

Government now move for summary judgment.

          STATISTICAL BACKGROUND ON § 1226(c) DETENTION

     The Court allowed for limited discovery concerning the

average and median detention times for individuals subject to

mandatory detention under 8 U.S.C. § 1226(c). The parties did

not submit any deposition testimony but present dueling

statistics about § 1226(c) detention. Plaintiffs state that the

median length of detention for released or removed class members

(whose detention has ended and who, per the class definition,

were detained for at least 180 days) was 363.5 days, with 25%

detained for fewer than 253 days and 25% detained for more than

561.5 days. Dkt. No. 460-1 ¶ 8. The two longest periods of

detention were 1,541 and 1,291 days. Id. Non-class members

detained under § 1226(c) (i.e., for less than 180 days) were

held for a median of 98 days, with 25% detained for 60 days or

fewer. Id. ¶ 11. Plaintiffs do not provide information on the

                                   8
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 9 of 48



average period of § 1226(c) detention overall. They do add,

however, that 27% of class members detained under § 1226(c)

before implementation of Judge Ponsor’s 2014 injunction obtained

relief from removal or termination of their removal proceedings.

Dkt. No. 387-5 ¶ 9.

     The Government provided the Court with data on the duration

of removal proceedings in the Boston and Hartford Immigration

Courts for individuals detained under § 1226(c) over the past

twenty years. Dkt. No. 415-1 at 9-14. The Government emphasizes

that immigration court proceedings for only 3.8% of aliens

lasted more than a year, but this figure does not account for

the duration of an appeal to the BIA. From the Government’s

charts, the Court has calculated that removal proceedings,

including any appeal to the BIA, but not including any petition

for review to the circuit court, lasted longer than one year for

5.8% of aliens detained under § 1226(c) over the past five

years. 1 See id. The median completion time for removal


1    I added together the “total cases not appealed” (second
column of Charts 1 and 2) and the “total appeals” (second column
of Charts 5 and 6). This figure (1302) is the total number of
§ 1226(c) removal cases over the past five years in the Boston
and Hartford Immigration Courts. I then added together the
number of cases that took more than twelve months at the
immigration court level where there was no appeal (fourth column
of Charts 1 and 2) and the number of cases that took more than
twelve months in total where there was an appeal (fourth column
of Charts 5 and 6). This figure (75) represents the number of
§ 1226(c) removal cases over the past five years that lasted
longer than a year within the agency. 75 is 5.8% of 1302.
                                   9
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 10 of 48



proceedings at the immigration court level over the past five

years was around 40 days in non-appealed cases and three months

in cases that were ultimately appealed to the BIA. Id. ¶ 18. In

2018, the median pendency of an appeal to the BIA was around

four months. Id. ¶ 24. Nearly 90% of non-appealed cases were

completed within six months. Id. ¶ 18. Only 22% of § 1226(c)

detainees were granted relief or had their removal proceedings

terminated in 2018 in the Boston Immigration Court. Id. ¶ 20.

     The parties agree that close to half of the class members

that received a bond hearing pursuant to Judge Ponsor’s 2014

injunction were given an opportunity for release. Immigration

judges set bond for 37 of the 104 class members (36%) and

released 13 others under orders of supervision or recognizance

(13%). See Dkt. No. 460-1 ¶¶ 14-15; Dkt. No. 467 ¶¶ 5-6.

     The Government has also submitted the criminal histories of

all of the members of the class. This information reveals that

the class is comprised of immigrants with a wide range of

criminal backgrounds. Some class members have only one

conviction for a nonviolent offense. See, e.g., Dkt. No. 459-1

at 33 (gambling); id. (identity theft). A number have been

convicted of drug offenses. See, e.g., id. at 21 (two

convictions for drug possession); id. at 22 (one conviction for

selling marijuana). Others have lengthy criminal histories with

a number of convictions for violent crimes. See, e.g., id. at 10

                                   10
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 11 of 48



(multiple convictions for burglary and aggravated assault); id.

at 23-24 (two convictions for assault and one for kidnapping).

     Mark Reid, the original class representative, was convicted

in 2002 and 2010 of drug trafficking and possession and

conspiracy to commit burglary. U.S. Immigration and Customs

Enforcement (“ICE”) detained him on November 13, 2012 and

initiated removal proceedings. At the bond hearing Judge Ponsor

ordered for him in January 2014, an immigration judge released

him on bond. Reid’s removal proceedings are still ongoing, as

the BIA has remanded his case back to the immigration judge

three times. The immigration judge determined that Reid has not

committed an aggravated felony, and Reid is currently

challenging whether his convictions are crimes involving moral

turpitude and is claiming eligibility for asylum, withholding of

removal, and relief under the Convention Against Torture. In

March and April 2019, Reid was charged in two separate incidents

with, inter alia, threatening, breach of the peace, and

possession of cocaine.

     Robert Williams, another class representative, pled guilty

to drug possession and weapons charges. ICE served Williams with

a Notice to Appear and took him into custody on December 6,

2017. An immigration judge ordered him removed and denied his

application for cancellation of removal, and the BIA dismissed

his appeal. He was removed on October 25, 2018 while his

                                   11
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 12 of 48



petition for review of the BIA order was pending at the Second

Circuit.

     Leo Felix Charles, the final class representative, was

convicted of drug trafficking and first-degree assault. After

completing his term of imprisonment, he was detained by ICE on

February 2, 2018. An immigration judge terminated his deferral

of removal under the Convention Against Torture, which he had

received in 2003, and the BIA dismissed his appeal. Charles

filed a petition for review of the BIA dismissal, and the Second

Circuit stayed his removal on December 11, 2018 pending

resolution of his petition. ICE released Charles from custody on

February 14, 2019.

                               DISCUSSION

I.   Statutory Background

     8 U.S.C. § 1226 governs the detention of aliens 2 during

removal proceedings. Jennings, 138 S. Ct. at 837. The Government

may generally release an alien on bond or conditional parole

pending a decision on his removability. 8 U.S.C. § 1226(a).

However, 8 U.S.C. § 1226(c) “carves out a statutory category of

aliens who may not be released.” Jennings, 138 S. Ct. at 837.




2    In light of the Supreme Court and First Circuit’s use of
the terms “aliens” for noncitizens and “criminal aliens” for
noncitizens with criminal convictions that serve as predicates
for mandatory detention under § 1226(c), the Court uses these
terms.
                                   12
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 13 of 48



Under § 1226(c), the Government “shall take into custody any

alien” who is inadmissible or deportable based on a conviction

for “certain crimes of moral turpitude, controlled substance

offenses, aggravated felonies, firearm offenses, or acts

associated with terrorism.” 8 U.S.C. § 1226(c)(1) (emphasis

added); Gordon v. Lynch, 842 F.3d 66, 67 n.1 (1st Cir. 2016).

The crimes that serve as predicates for mandatory detention

under § 1226(c) vary widely from simple drug possession, 8

U.S.C. § 1227(a)(2)(B)(i), to violent crimes such as rape and

murder, 8 U.S.C. § 1101(a)(43)(A).

     A criminal alien is subject to mandatory detention whether

or not he is taken into immigration custody as soon as he is

released from criminal custody for his underlying offense.

See Nielsen v. Preap, 139 S. Ct. 954, 965 (2019). 3 The Government

may release such an alien only for witness protection purposes

and only if the alien shows he is not a danger to the community

or a risk of flight. 8 U.S.C. § 1226(c)(2). The statute does not

provide a right to a bond hearing, but an alien who believes he

does not have the requisite criminal conviction to qualify for

mandatory detention may challenge his classification in Joseph


3    In Preap, the Supreme Court held that the language of
§ 1226(c) does not require that the Government take the alien
into immigration custody immediately upon release from criminal
custody to trigger mandatory detention. 139 S. Ct. at 965. The
Court did not address whether this interpretation of § 1226(c)
renders the statute unconstitutional. See id. at 972.
                                   13
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 14 of 48



hearings. Preap, 139 S. Ct. at 971 n.8 (citing Matter of Joseph,

22 I. & N. Dec. 799 (BIA 1999)).

     Congress enacted § 1226(c) in the 1990s in response to the

difficulty the Government faced in removing deportable criminal

aliens. See Demore v. Kim, 538 U.S. 510, 521 (2003). Congress

had evidence that the Government was unable to remove deportable

criminal aliens in large part because of its “broad discretion”

to release aliens on bond during removal proceedings and the

“severe limitations on funding and detention space, which . . .

affected its release determinations.” Id. at 519. Between one-

in-five and one-in-four aliens with criminal records released on

bond failed to appear at their removal hearings. See id. at 519-

20. In enacting § 1226(c), Congress determined that “detention

of criminal aliens during their removal proceedings might be the

best way to ensure their successful removal.” Id. at 521.

     The Supreme Court has decided two cases concerning

§ 1226(c) that are relevant to Plaintiffs’ constitutional

claims. First, in Demore v. Kim, the Court rejected an alien’s

facial due process challenge to mandatory detention under

§ 1226(c). 538 U.S. at 522-23, 530. The Court emphasized that

“[d]etention during removal proceedings is a constitutionally

permissible part of that process” and Congress may detain aliens

based on statutory presumptions rather than relying on

individualized dangerousness and flight risk determinations for

                                   14
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 15 of 48



each alien. Id. at 526, 531. As the Court explained, “when the

Government deals with deportable aliens, the Due Process Clause

does not require it to employ the least burdensome means to

accomplish its goal.” Id. at 528. Accordingly, mandatory

detention under § 1226(c) was a permissible exercise of

Congress’s immigration authority to ensure that aliens removable

for serious criminal offenses would neither commit new crimes

nor abscond before execution of their removal orders. See id. at

517-20, 528.

     The Court relied on statistics showing that the vast

majority of aliens subject to mandatory detention were detained

for no more than five months and noted that the petitioner had

been detained himself for only six months. Id. at 529-31.

Unfortunately, these statistics turned out to be erroneous. See

Jennings, 138 S. Ct at 869 (Breyer, J., dissenting) (explaining

that the statistics the Court relied on in Demore were incorrect

and that “[d]etention normally lasts twice as long as the

Government then said it did”). The Court therefore emphasized

that § 1226(c) detention was permissible for “the brief period

necessary for . . . removal proceedings.” Demore, 538 U.S. at

513; see also id. at 531 (upholding the petitioner’s detention

“for the limited period of his removal proceedings”). In a

concurrence, Justice Kennedy, who provided the fifth vote for

the majority, noted that due process might require “an

                                   15
      Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 16 of 48



individualized determination as to [an alien’s] risk of flight

and dangerousness if the continued detention became unreasonable

or unjustified.” Id. at 532 (Kennedy, J., concurring).

      Second, as discussed above, the Court held in Jennings v.

Rodriguez that § 1226(c) unambiguously “mandates detention of

any alien falling within its scope” and permits detention to end

“prior to the conclusion of removal proceedings only if the

alien is released for witness-protection purposes.” 138 S. Ct.

at 847 (internal quotation omitted). Because of the statute’s

clarity, the Court reversed the Ninth Circuit’s use of the canon

of constitutional avoidance to read an implicit requirement for

an individualized bond hearing once an alien is detained

pursuant to § 1226(c) for six months. See id. at 836, 839. The

Court declined to address whether this interpretation of

§ 1226(c) violated due process. Id. at 851.

II.   Due Process Clause

      In its brief and at the hearing, the Government concedes

that mandatory detention under § 1226(c) without a bond hearing

violates the Due Process Clause when it becomes unreasonably

prolonged in relation to its purpose in ensuring the removal of

deportable criminal aliens. This concession accords with the

pre-Jennings decisions of the six circuit courts, including the

First Circuit, that read a reasonableness limitation into

§ 1226(c) via the canon of constitutional avoidance. See Sopo v.

                                    16
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 17 of 48



U.S. Att’y Gen., 825 F.3d 1199, 1212-13 (11th Cir. 2016)

(collecting cases), vacated, 890 F.3d 952 (11th Cir. 2018).

While Demore upheld the constitutionality of mandatory detention

under § 1226(c) for the brief period of time reasonably

necessary to effectuate the removal of a deportable criminal

alien, it did not address the lengthy period of detention at

issue in this case, which Plaintiffs point out lasted over four

years for one class member. Indeed, Justice Kennedy recognized

in Demore that due process would require “an individualized

determination as to [an alien’s] risk of flight and

dangerousness if the continued detention became unreasonable or

unjustified.” 538 U.S. at 532 (Kennedy, J., concurring). And

Jennings rejected the use of the canon of constitutional

avoidance to read a reasonableness limitation into § 1226(c)

because of the statute’s unambiguous language, not because

prolonged, categorical detention under § 1226(c) does not raise

due process concerns. 138 S. Ct. at 836; see also id. at 851

(declining to address the underlying due process question).

     This Court therefore holds that mandatory detention under

§ 1226(c) without a bond hearing violates due process when it

becomes unreasonably prolonged in relation to its purpose in

ensuring the removal of deportable criminal aliens. See Reid,

819 F.3d at 498-99.



                                   17
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 18 of 48



     The more difficult question is how to determine when a

criminal alien’s mandatory detention becomes unreasonably

prolonged. Before Jennings, circuit courts developed two

approaches. The Second and Ninth Circuits adopted a six-month

rule requiring an automatic bond hearing for any alien detained

under § 1226(c) for more than six months. See Lora v. Shanahan,

804 F.3d 601, 616 (2d Cir. 2015), vacated, 138 S. Ct. 1260

(2018); Rodriguez v. Robbins, 715 F.3d 1127, 1138 (9th Cir.

2013), abrogated by Jennings, 138 S. Ct. 830 (2018). The First,

Third, Sixth and Eleventh Circuits utilized an individualized

reasonableness rule requiring a fact-specific analysis of

whether an alien’s detention had become unreasonable. See Sopo,

825 F.3d at 1215; Reid, 819 F.3d at 498; Diop v. ICE/Homeland

Sec., 656 F.3d 221, 234 (3d Cir. 2011), abrogated by Jennings,

138 S. Ct. 830 (2018); Ly v. Hansen, 351 F.3d 263, 271 (6th Cir.

2003), abrogated by Jennings, 138 S. Ct. 830 (2018).

     Plaintiffs urge the Court to adopt the six-month rule and

grant each class member a bond hearing, while the Government

advocates for the individualized reasonableness rule. In the

event the Court adopts the individualized reasonableness rule,

Plaintiffs ask the Court to order the Government to provide each

class member a “reasonableness hearing” in immigration court at

which the Government bears the burden of demonstrating that the

alien’s continued mandatory detention without a bond hearing is

                                   18
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 19 of 48



reasonable. The Government contends that each class member must

raise his fact-specific challenge to the reasonableness of his

mandatory detention via an individual habeas petition in federal

court. Finally, Plaintiffs argue that due process requires a

number of procedural protections for criminal aliens who are

granted bond hearings, namely that the Government bear the

burden of proving dangerousness and/or risk of flight by clear

and convincing evidence.

     A.   Six-Month Rule or Individualized Reasonableness Rule?

     As an initial matter, Demore implicitly forecloses adoption

of the six-month rule. See Reid, 819 F.3d at 497. The alien in

Demore spent six months in immigration detention before the

district court granted his habeas petition. 538 U.S. at 530-31.

Neither the majority opinion nor Justice Kennedy’s concurrence

expressed any concern that his detention had become unreasonable

by virtue of hitting the six-month mark, although the Court was

not directly presented with this question. Plaintiffs point out

that the statistics concerning the average length of § 1226(c)

detention on which the Court relied were erroneous and that

“[d]etention normally lasts twice as long as the Government then

said it did,” Jennings, 138 S. Ct at 869 (Breyer, J.,

dissenting), but they do not explain why this fact renders the

six-month rule required as a matter of due process. Plaintiffs

assert that the median length of detention for released or

                                   19
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 20 of 48



removed class members (who, per the class definition, were

detained for at least 180 days) was 363.5 days, while non-class

members detained under § 1226(c) (i.e., for less than 180 days)

were detained for a median of 98 days. Dkt. No. 460-1 ¶¶ 8, 11.

These data do not show that six months is the outer limit of a

reasonable period for the Government to complete removal

proceedings.

     The six-month rule is also inconsistent with the Supreme

Court’s opinion in Jennings. The Supreme Court expressly

rejected the six-month rule as a matter of statutory

interpretation, noting that “nothing in [§ 1226(c)] imposes a 6-

month time limit on detention without the possibility of bail.”

Jennings, 138 S. Ct. at 851. The Court also emphasized that “due

process is flexible, . . . and it calls for such procedural

protections as the particular situation demands.” Id. at 852

(quotation omitted). An alien’s mandatory detention without a

bond hearing becomes unreasonably prolonged when it no longer

reasonably serves to ensure the swift removal of a deportable

criminal alien. This determination is inherently fact-specific.

Cf. Barker v. Wingo, 407 U.S. 514, 521 (1972) (recognizing in

the speedy trial context that courts “cannot definitely say how

long is too long in a system where justice is supposed to be

swift but deliberate”). Section 1226(c) detention does not

necessarily stop reasonably serving its statutory purpose at six

                                   20
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 21 of 48



months. The six-month rule has practical advantages in avoiding

inconsistent and burdensome individual determinations, but it

does not account for the fact-specific nature of the due process

inquiry. See Reid, 819 F.3d at 497-98.

     Since the Supreme Court decided Jennings in 2018, the vast

majority of district courts have adopted the individualized

reasonableness rule as a matter of due process. See, e.g.,

Cabral v. Decker, 331 F. Supp. 3d 255, 260 (S.D.N.Y. 2018);

Dryden v. Green, 321 F. Supp. 3d 496, 502 (D.N.J. 2018). The

Court has identified only one decision that has utilized the

six-month rule post-Jennings. See Rodriguez v. Nielsen, No. 18-

cv-04187-TSH, 2019 U.S. Dist. LEXIS 4228, at *18 (N.D. Cal. Jan.

7, 2019).

     The six-month rule fails to account for actions taken by an

alien that may extend his pre-removal detention. The Government

reports that the median completion time of removal proceedings

in cases appealed to the BIA in 2018 was just under nine months.

See Dkt. No. 415-1 ¶ 24. As the Court explained in Demore,

§ 1226(c) detention does not violate due process simply by

virtue of the length of time it takes for an alien to effectuate

an appeal. See 538 U.S. at 530 n.14. A bright-line six-month

rule would effectively grant a bond hearing to aliens who

appealed to the BIA even where those proceedings were moving

forward in a timely manner. See Reid, 819 F.3d at 500 n.4

                                   21
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 22 of 48



(recognizing that mandatory detention does not become

unreasonable during the pendency of a promptly adjudicated

appeal by the alien but explaining that “there may come a time

when promptness lapses”). The six-month rule also does not

account for dilatory tactics by the alien that extend removal

proceedings. Plaintiffs argue that an immigration court could

consider such tactics at a bond hearing, but the only relevant

considerations in determining the suitability of bond are

dangerousness and risk of flight. See In re Guerra, 24 I. & N.

Dec. 37, 40 (BIA 2006), abrogated on other grounds by

Pensamiento v. McDonald, 315 F. Supp. 3d 684 (D. Mass. 2018).

     Zadvydas v. Davis, 533 U.S. 678 (2001), does not compel, or

even support, the conclusion that due process requires an

automatic bond hearing after six months of mandatory detention

under § 1226(c). In Zadvydas, the Supreme Court addressed

whether 8 U.S.C. § 1231(a)(6) authorized the Government to

detain an alien subject to a final order of removal for more

than the ninety-day statutory period to secure his removal. 533

U.S. at 682. Because “indefinite detention of [such]

aliens . . . would raise serious constitutional concerns” if

they were never removed, the Court read § 1231(a)(6) to “contain

an implicit ‘reasonable time’ limitation.” Id. “[T]o guide lower

court determinations,” the Court adopted six months after entry

of the final order of removal as the “presumptively reasonable

                                   22
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 23 of 48



period of detention.” Id. at 701. After six months, “once the

alien provides good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable

future, the Government must respond with evidence sufficient to

rebut that showing.” Id.

     The Zadvydas Court did not simply order release (or a bond

hearing) for any alien detained under § 1231(a)(6) for six

months after entry of a removal order. Instead, the Court

required the Government to present evidence after six months of

post-removal-order detention that removal was still reasonably

foreseeable for the alien being detained, i.e., that detention

still reasonably served the purpose of the statute. See id.

Zadvydas therefore undermines the notion that the reasonableness

of immigration detention can be determined by a bright-line rule

without some individualized analysis of each alien’s

circumstances.

     Furthermore, the question at issue here, namely whether

unreasonably prolonged, categorical detention during removal

proceedings violates due process, presents different

considerations than the issue in Zadvydas. See Demore, 538 U.S.

at 527 (recognizing that the circumstances in Zadvydas were

“materially different” from § 1226(c) detention). “[P]ost-

removal-period detention, unlike detention pending a

determination of removability . . . , has no obvious termination

                                   23
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 24 of 48



point.” Zadvydas, 533 U.S. at 697; see also Demore, 538 U.S. at

529 (explaining that § 1226(c) detention has “a definite

termination point”). In Zadvydas, the Supreme Court adopted a

bright-line presumption to give some metric to determine “how

much longer towards eternity could be considered ‘reasonable.’”

Reid, 819 F.3d at 496. Removal proceedings have a reasonably

foreseeable endpoint.

     Plaintiffs contend that mandatory detention becomes

unreasonable after six months because an immigration court can

continue to detain any alien found to be dangerous or a risk of

flight at a bond hearing, which protects the Government’s

interests in flight and danger prevention. Under this reasoning,

mandatory detention under § 1226(c) would violate due process

from the start, a conclusion the Supreme Court rejected in

Demore. The Government need not “employ the least burdensome

means to accomplish its goal” of ensuring the removal of

deportable criminal aliens and may rely on “reasonable

presumptions and generic rules” to determine whom to detain.

Demore, 538 U.S. at 526, 528 (quotation omitted).

     Plaintiffs challenge the congressional presumption that

criminal aliens are likely to be dangerous or risks of flight,

but they have presented no evidence on point. And Congress

implemented § 1226(c) based on statistics showing that released



                                   24
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 25 of 48



criminal aliens were committing new offenses and absconding.

See id. at 518-20.

     Plaintiffs also point to the Sixth Amendment’s requirement

of a jury trial for any crime punishable by a term of

imprisonment of more than six months. See Baldwin v. New York,

399 U.S. 66, 69 (1970). The Supreme Court adopted this six-month

rule based on “the existing laws and practices in the Nation”

with regard to jury trials. Id. at 70 (quoting Duncan v.

Louisiana, 391 U.S. 145, 161 (1968)). Plaintiffs provide no

reason why this historically based six-month cutoff should apply

to the materially different context of immigration detention,

especially given Congress’s unique authority to legislate with

regard to aliens. See Demore, 538 U.S. at 521. And while

Zadvydas imposed a version of the six-month rule based on its

historical understanding “that Congress previously doubted the

constitutionality of detention for more than six months,” 533

U.S. at 701 (citing United States v. Witkovich, 353 U.S. 194

(1957)), the case it cited for this proposition also involved

post-removal-order detention, see Witkovich, 353 U.S. at 194.

Plaintiffs present no historical justification for the six-month

rule in the context of detention pending removal proceedings.

     For these reasons, the Court holds that mandatory detention

under § 1226(c) without a bond hearing violates due process when

an alien’s individual circumstances render the detention

                                   25
      Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 26 of 48



unreasonably prolonged in relation to its purpose in ensuring

the removal of deportable criminal aliens. Because mandatory

detention under § 1226(c) “is premised upon the alien’s presumed

deportability and the government’s presumed ability to reach the

removal decision within a brief period of time,” Reid, 819 F.3d

at 499 (citing Demore, 538 U.S. at 531 (Kennedy, J.,

concurring)), the reasonableness of a criminal alien’s mandatory

detention depends on the strength of these presumptions, id. at

500. “As the actualization of these presumptions grows weaker or

more attenuated, the categorical nature of the detention will

become increasingly unreasonable.” Id. The First Circuit held

that the following nonexclusive factors are relevant in

determining the reasonableness of continued mandatory detention:

      the total length of the detention; the foreseeability
      of proceedings concluding in the near future (or the
      likely duration of future detention); the period of
      the detention compared to the criminal sentence; the
      promptness (or delay) of the immigration authorities
      or the detainee; and the likelihood that the
      proceedings will culminate in a final removal order.

Id.

      The total length of the detention is the most important

factor. See Sopo, 825 F.3d at 1217 (describing this factor as

“critical”). To provide guidance in determining the

reasonableness of prolonged mandatory detention under § 1226(c),

the Court concludes, based on the record and the Government’s

own policies, that such detention is likely to be unreasonable

                                    26
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 27 of 48



if it lasts for more than one year during removal proceedings

before the agency, excluding any delays due to the alien’s

dilatory tactics. 4 See id. (“[A] criminal alien’s detention

without a bond hearing may often become unreasonable by the one-

year mark . . . .”); Chavez-Alvarez v. Warden York Cty. Prison,

783 F.3d 469, 476-78 (3d Cir. 2015) (recognizing that mandatory

detention under § 1226(c) becomes unjustified around the one-

year mark unless the alien engages in delay tactics), abrogated

by Jennings, 138 S. Ct. 830 (2018). The Executive Office for

Immigration Review (“EOIR”) has set a goal that immigration

courts complete 85% of removal cases involving detained aliens

within sixty days of the filing of a Notice to Appear, James R.

McHenry III, Director of EOIR, Memorandum on Case Priorities and

Immigration Court Performance Measures 3 (2018),

https://www.justice.gov/eoir/page/file/1026721/download, and an

agency regulation requires the Board of Immigration Appeals

(“BIA”) to adjudicate appeals from the immigration court within

six months absent “exigent circumstances,” 8 C.F.R.

§ 1003.1(e)(8)(i). It is reasonable to expect EOIR to complete

removal proceedings within one year for most aliens. In fact,

the Government’s data show that, over the past five years, the


4    The parties do not specifically address how the period of
time while a petition for review with a circuit court is pending
should factor into the reasonableness analysis. The Court
therefore does not take a position on this issue.
                                   27
        Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 28 of 48



agency completed removal proceedings for all but 5.8% of aliens

detained under § 1226(c) within a year. 5

     This one-year period is not a bright line. Periods of

detention directly attributable to an alien’s dilatory tactics

should not count in determining whether detention has exceeded

the one-year mark. The Court also does not exclude the

possibility that an alien’s individual circumstances would

render mandatory detention of less than one year unreasonable if

the Government unreasonably delays or the case languishes on a

docket. The one-year period simply recognizes that, based on

EOIR’s own goals and statistics, the agency should reasonably be

able to complete removal proceedings for most aliens within one

year.




5    Despite a six-month opportunity for discovery about the
length of § 1226(c) detention, the data the parties provide is
far from helpful. Plaintiffs present separate statistics for
class members and non-class members but do not aggregate data
for all § 1226(c) detainees. The Government provides statistics
on the length of immigration court proceedings and BIA appeals
separately and fails to explain how to aggregate the two periods
to determine the median and average length of the entire agency
proceeding. The data both Plaintiffs and the Government present,
however, do make clear that removal proceedings that last longer
than one year at the agency level are outliers. See Dkt. No.
460-1 ¶ 8 (explaining Plaintiffs’ calculation that the median
length of detention for released or removed class members (whose
detention has ended and who, per the class definition, were
detained for at least 180 days) was 363.5 days); Dkt. No. 467
¶ 8 (noting the Government’s calculation that removal
proceedings for only 3.8% of § 1226(c) detainees took more than
one year in 2013 and 2014 at the immigration court level in
Boston and Hartford Immigration Courts).
                                      28
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 29 of 48



     The Court’s refusal to import the six-month rule from

Zadvydas into the context of mandatory detention under § 1226(c)

does not prevent the adoption of a presumption that mandatory

detention exceeding one year is unreasonable. As noted above,

the six-month rule in Zadvydas provided a metric to determine

how long toward an unforeseeable endpoint (the possible

execution of a final removal order) could be considered

reasonable. See Reid, 819 F.3d at 496. Under Zadvydas, an alien

subject to a final order of removal cannot challenge his

detention until the six-month period has elapsed. See 533 U.S.

at 701. By contrast, an alien subject to mandatory detention

under § 1226(c) may bring an individual habeas petition at any

point. The one-year presumption simply acknowledges that, given

EOIR’s own goals and statistics, detention for longer than a

year is likely to be unreasonably prolonged.

     Once an alien’s mandatory detention has become unreasonably

prolonged in violation of due process, he is entitled to a bond

hearing before an immigration judge, not immediate release. At

the bond hearing, an immigration judge will assess the alien’s

dangerousness and risk of flight. The Court recognizes the

Government’s concern about the extensive criminal records of

many members of the class and emphasizes that an immigration

judge is under no obligation to release a criminal alien deemed

to be dangerous or a risk of flight under the burden and

                                   29
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 30 of 48



standard of proof described below. Indeed, when Judge Ponsor’s

2014 injunction was in effect, more than half of the class

members were denied bond. Aliens convicted of certain relatively

minor, nonviolent offenses (like simple drug possession or

gambling), however, are subject to mandatory detention under

§ 1226(c), and just under half of the class members granted bond

hearings were released on supervision or offered bond. Already

tasked with holding bond hearings for aliens detained under

§ 1226(a), immigration judges are capable of determining which

criminal aliens are dangerous or risks of flight.

     B.   Reasonableness Hearings or Individual Habeas
          Petitions?

     As an alternative to the six-month rule, Plaintiffs argue

that due process requires a “reasonableness hearing” before the

immigration court for any criminal alien detained under

§ 1226(c) for more than six months at which the Government must

bear the burden of showing that the alien’s continued

categorical detention remains reasonable. If the immigration

court determines that mandatory detention has become

unreasonable, Plaintiffs submit, it must hold a bond hearing.

Plaintiffs’ suggestion for reasonableness hearings before the

immigration court is derived from a footnote in the First

Circuit’s withdrawn opinion in this case. See Reid, 819 F.3d at

502 n.5 (“[W]e have no occasion to consider here whether another


                                   30
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 31 of 48



petitioner might be able to challenge the individualized

reasonableness of his continued categorical detention before the

immigration courts rather than the federal courts.”). The

Government responds that the proper mechanism for a criminal

alien to challenge his mandatory detention as unreasonable is

via an individual habeas petition in federal court. I agree.

     The Government argues that providing every alien detained

under § 1226(c) for six months with a reasonableness hearing

would overwhelm the already overburdened immigration courts.

Moreover, the Government raises a more fundamental concern: the

immigration court’s lack of jurisdiction to adjudicate the

constitutional question of when mandatory detention under

§ 1226(c) becomes unreasonable. Administrative agencies

generally do not adjudicate questions concerning the

constitutionality of congressional statutes. See Johnson v.

Robison, 415 U.S. 361, 368 (1974). Accordingly, “it is settled

that the immigration judge and [the BIA] lack jurisdiction to

rule upon the constitutionality of the” Immigration and

Nationality Act (“INA”). Matter of C-, 20 I. & N. Dec. 529, 532

(BIA 1992); see also Hinds v. Lynch, 790 F.3d 259, 263 n.4 (1st

Cir. 2015) (“The BIA is without jurisdiction to adjudicate

purely constitutional issues . . . .” (quotation omitted)).

Determining that a criminal alien’s mandatory detention has

become unreasonable under the Due Process Clause is the

                                   31
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 32 of 48



equivalent of holding that § 1226(c) is unconstitutional as

applied to that alien, a constitutional judgment about a federal

statute that immigration courts and the BIA cannot adjudicate.

While requiring federal courts to adjudicate individual habeas

petitions does impose a burden on the judiciary, “federal courts

have the institutional competence to make fact-specific

determinations, and they have great experience applying

reasonableness standards.” Sopo, 825 F.3d at 1217.

     The Court’s holding that the proper mechanism for a

criminal alien to challenge his mandatory detention without a

bond hearing is via an individual habeas petition does not mean

that the Government has no responsibility to ensure that

criminal aliens are not subject to unreasonably prolonged

mandatory detention. Indeed, the Department of Justice issued

regulations establishing a review process for aliens detained

under 8 U.S.C. § 1231(a)(6) after Zadvydas. See 8 C.F.R.

§§ 241.4, 241.13-14; see also Bonitto v. Bureau of Immigration &

Customs Enf’t, 547 F. Supp. 2d 747, 752-53 (S.D. Tex. 2008)

(explaining the “Post Order Custody Review” procedures and

process for an alien detained under § 1231(a)(6) to request

release).

     While the Court urges ICE to establish similar procedures

for ensuring criminal aliens are not subject to unreasonably

prolonged mandatory detention without a bond hearing, the

                                   32
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 33 of 48



Government has explained that no such administrative procedures

currently exist. An individual criminal alien must therefore

bring an individual habeas petition if he believes his detention

has become unreasonably prolonged.

     C.   Procedural Protections at Bond Hearings

     For a criminal alien whose mandatory detention has become

unreasonable, thus entitling him to a bond hearing before the

immigration court, Plaintiffs argue that due process requires

that the Government prove the alien’s dangerousness or risk of

flight by clear and convincing evidence. The Government claims

Plaintiffs are barred from raising this argument by the

doctrines of collateral estoppel and the law of the case because

the court (Ponsor, J.) held in its 2014 judgment for the class

in this case that the alien should bear the burden of proof.

See Reid, 22 F. Supp. 3d at 92-93. However, “it is hornbook law

that ‘[a] vacated judgment has no preclusive force either as a

matter of collateral or direct estoppel or as a matter of the

law of the case.’” Jackson v. Coalter, 337 F.3d 74, 85 (1st Cir.

2003) (alteration in original) (quoting No E.-W. Highway Comm.,

Inc. v. Chandler, 767 F.2d 21, 24 (1st Cir. 1985)). The First

Circuit vacated the 2014 judgment for the class, Reid, 2018 WL

4000993, at *1, so Plaintiffs may relitigate the burden of proof

issue.



                                   33
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 34 of 48



          1.    Burden of Proof

     In Pensamiento v. McDonald, this Court held that due

process requires that the Government bear the burden of proof at

bond hearings for non-criminal aliens detained under § 1226(a).

315 F. Supp. 3d 684, 692 (D. Mass. 2018), appeal dismissed,

No. 18-1691 (1st Cir. Dec. 26, 2018). Plaintiffs ask the Court

to extend this holding to bond hearings provided to criminal

aliens detained under § 1226(c) when mandatory detention becomes

unreasonable. Many courts have done so, both before Jennings as

a matter of statutory interpretation, see, e.g., Lora, 804 F.3d

at 616; Diop, 656 F.3d at 235, and after Jennings as a matter of

due process, see, e.g., De Oliveira Viegas v. Green, 370 F.

Supp. 3d 443, 449 (D.N.J. 2019); Hechavarria v. Whitaker, 358 F.

Supp. 3d 227, 239-40 (W.D.N.Y. 2019); Portillo v. Hott, 322 F.

Supp. 3d 698, 709 (E.D. Va. 2018). The Court agrees that the

status of § 1226(c) detainees as criminal aliens does not alter

the conclusion that due process requires that the burden of

proof fall on the Government at their bond hearings.

     Section § 1226(c) embodies a reasonable presumption within

Congress’s authority that removable criminal aliens are more

likely than other removable aliens to be risks of flight or

dangerous. See Demore, 538 U.S. at 526. As the Government

concedes, though, once a criminal alien’s detention becomes

unreasonably prolonged in violation of due process, this

                                   34
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 35 of 48



presumption no longer mandates categorical detention. The alien

is then held pursuant to the Government’s discretionary

authority to detain during removal proceedings under § 1226(a). 6

And when “the sole procedural protections available to the alien

are found in administrative proceedings” in which the alien

bears the burden of proof without significant judicial review,

prolonged detention violates due process. Zadvydas, 533 U.S. at

692; see also Foucha v. Louisiana, 504 U.S. 71, 81-82 (1992)

(finding unconstitutional a state statute placing the burden of

proof to justify release on an individual civilly committed

after being found not guilty by reason of insanity).

     The Government points to language in both Jennings and

Preap that it claims requires that the alien bear the burden of

proof. See Preap, 139 S. Ct. at 959-60 (explaining that agency

precedent places the burden of proof on the alien at a § 1226(a)




6    Congress has enacted a rebuttable presumption that criminal
defendants facing certain serious charges or with certain prior
convictions are subject to pretrial detention. See United
States v. O’Brien, 895 F.2d 810, 814-15 (1st Cir. 1990) (citing
18 U.S.C. § 3142(e)). A defendant bears the initial burden of
production to introduce some evidence that there are conditions
that will reasonably assure his appearance. Id. at 815. If he
satisfies this burden, the court may still consider the
congressional presumption in favor of detention in deciding
whether the Government has met its ultimate burden to justify
detention. Id. The parties do not address the analogous question
of what weight an immigration court should give to the
congressional presumption codified in § 1226(c) at a bond
hearing for a criminal alien whose mandatory detention becomes
unreasonably prolonged in violation of due process.
                                   35
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 36 of 48



bond hearing); Jennings, 138 S. Ct. at 847-48 (rejecting the

Ninth Circuit’s allocation of the burden of proof to the

Government as a matter of statutory interpretation because

“[n]othing in § 1226(a)’s text . . . even remotely supports the

imposition of” this requirement). Both decisions addressed

questions of statutory interpretation involving § 1226(c), and

neither addressed whether due process requires the Government to

bear the burden of proof. These decisions simply reflect how

agency precedent currently allocates the burden of proof. 7

Neither Jennings nor Preap throws this Court’s due process

holding in Pensamiento into doubt. See Portillo, 322 F. Supp. 3d

at 709 n.9 (rejecting the argument that Jennings “ma[de] clear

that the burden must remain with the alien” because the Court

“focused on the protections required by the statute and did not

reach the constitutional question”); Cortez v. Sessions, 318 F.

Supp. 3d 1134, 1146-47 (N.D. Cal. 2018) (declining to find that


7    Section 1226 does not place the burden of proof on the
immigrant and is silent on the subject of the allocation of the
burden and the standard of proof to be applied. Before 1999, the
BIA placed the burden of proof at a bond hearing on the
Government to show that the alien was dangerous or a risk of
flight. See Matter of Patel, 15 I. & N. Dec. 666, 666 (BIA
1999). In 1999, after the enactment of the Antiterrorism and
Effective Death Penalty Act and the Illegal Immigration Reform
and Immigration Responsibility Act, the BIA flipped the burden
and held that an alien detained under § 1226(a) bore the burden
of proof at a bond hearing. See In re Adeniji, 22 I. & N. Dec.
1102, 1113 (BIA 1999); see also Mary Holper, The Beast of Burden
in Immigration Bond Hearings, 67 Case Western Res. L. Rev. 75,
90-95 (2016) (explaining this shift).
                                   36
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 37 of 48



Jennings reversed the Ninth Circuit’s earlier determination in

Singh v. Holder, 638 F.3d 1196 (9th Cir. 2011), as to the burden

and standard of proof at a bond hearing); see also Guerrero-

Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 224 n.12 (3d

Cir. 2018) (placing the burden of proof on the Government at a

bond hearing for an alien detained under 8 U.S.C. § 1231(a)(6)

post-Jennings).

     Nor does Zadvydas suggest that a criminal alien should bear

the burden of proof at a bond hearing. The Supreme Court did

place the initial burden on a detained alien subject to a final

removal order to show that there is “good reason to believe that

there is no significant likelihood of removal in the reasonably

foreseeable future” to justify release from detention. Zadvydas,

533 U.S. at 701. But the ultimate burden falls on the Government

to provide “evidence sufficient to rebut that showing.” Id.

While Zadvydas did not address the burden of proof at a bond

hearing, it is consistent with placing the burden of proof on

the Government at a criminal alien’s bond hearing after the

alien demonstrates that his detention has become unreasonably

prolonged. See Pensamiento, 315 F. Supp. 3d at 692.

     Finally, the Government points out that § 1226(c)(2), which

permits the release of a criminal alien for witness protection

purposes, places the burden on the alien to prove that he is not

dangerous or a risk of flight. See 8 U.S.C. § 1226(c)(2). But

                                   37
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 38 of 48



§ 1226(c)(2) codifies an exception to a reasonable and

constitutional period of mandatory detention. 8 The provision is

not relevant in determining the constitutionally required burden

of proof in the far different context of mandatory detention

that has become unreasonably prolonged under the Due Process

Clause.

          2.    Standard of Proof

     Plaintiffs argue that due process requires that the

Government justify continued detention of a criminal alien at a

bond hearing with clear and convincing evidence of his

dangerousness and/or risk of flight. They point to a slew of

circuit and district court cases imposing a clear and convincing

standard of proof on the Government both before and after

Jennings and for bond hearings for aliens held under a range of

immigration detention statutes. See, e.g., Guerrero-Sanchez, 905

F.3d at 224 n.12; Lora, 804 F.3d at 616; Rodriguez, 715 F.3d at

1135; Calderon-Rodriguez v. Wilcox, 374 F. Supp. 3d 1024, 1032

n.8 (W.D. Wash. 2019); Darko v. Sessions, 342 F. Supp. 3d 429,

435-36 (S.D.N.Y. 2018). In Pensamiento, this Court declined to

adopt the clear and convincing standard but did not rule out the

possibility that it is required by due process. See 315 F. Supp.

3d at 693.


8    The Court expresses no opinion on whether the allocation of
the burden of proof in § 1226(c)(2) is constitutional.
                                   38
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 39 of 48



     The Court holds that due process requires the Government to

prove an alien’s dangerousness by clear and convincing evidence

at a bond hearing. The Supreme Court has “upheld preventive

detention based on dangerousness only when limited to specially

dangerous individuals and subject to strong procedural

protections.” Zadvydas, 533 U.S. at 691-92. As such, civil

commitment of a mentally ill individual requires proof by clear

and convincing evidence of his dangerousness to himself or

others. See Foucha, 504 U.S. at 80; Addington v. Texas, 441 U.S.

418, 431-32 (1979). The fact that immigration detention aims to

ensure the removal of deportable aliens does not justify a lower

standard of proof for dangerousness because “civil commitment

for any purpose constitutes a significant deprivation of

liberty” that requires due process protection. Singh, 638 F.3d

at 1204 (emphasis in original) (quoting Addington, 441 U.S. at

425). While due process does not necessarily entitle aliens to

the same rights as citizens, see Demore, 538 U.S. at 522, the

Supreme Court in Zadvydas indicated that the requirement for

strong procedural protections before an individual is detained

for dangerousness applies to citizens and aliens alike, see 533

U.S. at 690-92.

     But the Court is not persuaded that due process requires

that the Government prove an alien’s risk of flight by more than

a preponderance of the evidence. Although the Supreme Court has

                                   39
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 40 of 48



imposed a clear and convincing standard in a number of civil

contexts, see, e.g., Addington, 441 U.S. at 431-32 (civil

commitment for the mentally ill); Woodby v. INS, 385 U.S. 276,

286 (1966) (deportation); Chaunt v. United States, 364 U.S. 350,

353 (1960) (denaturalization), none of these contexts involves

considerations of risk of flight. The most comparable context is

criminal pretrial detention, and under the Bail Reform Act of

1984, which the Supreme Court upheld in United States v.

Salerno, 481 U.S. 739, 755 (1987), the Government must only

prove a defendant’s risk of flight by a preponderance of the

evidence to justify his detention, see United States v.

Patriarca, 948 F.2d 789, 793 (1st Cir. 1991). An alien in

removal proceedings is not entitled to more procedural

protections under the Due Process Clause than a pretrial

criminal detainee. Cf. Demore, 538 U.S. at 522 (“Congress may

make rules as to aliens that would be unacceptable if applied to

citizens.”). Given the reasonable concern about risk of flight

that prompted Congress to enact § 1226(c), see id. at 517-21,

due process requires only that the Government prove an alien’s

risk of flight by a preponderance of the evidence to justify his

detention at a bond hearing.

          3.    Alternatives to Detention and Ability to Pay

     Finally, due process requires that an immigration court

consider both an alien’s ability to pay in setting the amount of

                                   40
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 41 of 48



bond and alternative conditions of release such as GPS

monitoring that reasonably assure the safety of the community

and the criminal alien’s future appearances. 9 See Hernandez v.

Sessions, 872 F.3d 976, 1000 (9th Cir. 2017) (requiring

consideration of these factors for non-criminal aliens detained

under 8 U.S.C. § 1226(a)); Abdi v. Nielsen, 287 F. Supp. 3d 327,

338 (W.D.N.Y. 2018) (same for arriving aliens detained under 8

U.S.C. § 1225(b)). This requirement guarantees that the decision

to continue to detain a criminal alien is reasonably related to

the Government’s interest in protecting the public and assuring

appearances at future proceedings. See Hernandez, 872 F.3d at

990. The Government contends that immigration judges do not have

the authority to consider alternative conditions of release, but

the BIA has concluded otherwise. See Matter of Garcia-Garcia, 25

I. & N. Dec. 93, 98 (BIA 2009) (citing 8 U.S.C. § 1226(a)(2)(A)

and 8 C.F.R. § 1236.1(d)(1)).

III. Excessive Bail Clause

     Plaintiffs also argue that mandatory detention under

§ 1226(c) violates the Excessive Bail Clause of the Eighth

Amendment. See U.S. Const. amend. VIII (“Excessive bail shall

not be required . . . .”). The Excessive Bail Clause applies to


9    8 U.S.C. § 1226(a) authorizes an immigration court to
release an alien on “bond of at least $1,500” or “conditional
parole.” 8 U.S.C. § 1226(a)(2). Plaintiffs do not challenge the
statutory minimum bond amount.
                                   41
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 42 of 48



civil immigration proceedings. See Browning-Ferris Indus. of

Vt., Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 263 n.3 (1989)

(stating that the Excessive Bail Clause is implicated by any

“direct government restraint on personal liberty, be it in a

criminal case or in a civil deportation proceeding”); Carlson v.

Landon, 342 U.S. 524, 544-46 (1952) (assuming that the Excessive

Bail Clause applied to deportation detention and ruling on the

merits of detained aliens’ excessive bail claims). It prohibits

excessive bail in those cases where bail is granted.

See Salerno, 481 U.S. at 752; Carlson, 342 U.S. at 545. Thus, if

a criminal alien’s mandatory detention becomes unreasonably

prolonged and an immigration court holds a bond hearing, the

Eighth Amendment prohibits setting bond in an amount greater

than necessary to secure the alien’s future appearances.

See Salerno, 481 U.S. at 754.

     Nonetheless, the Excessive Bail Clause does not guarantee

bail in all cases. See id. at 752; Carlson, 342 U.S. at 545;

see also Bolante v. Keisler, 506 F.3d 618, 619 (7th Cir. 2007)

(“[T]he Court has never held that persons detained in civil

proceedings, such as deportation . . . proceedings, are entitled

to release on bail.”). Congress may “defin[e] the classes of

cases in which bail shall be allowed.” Carlson, 342 U.S. at 545.

Accordingly, mandatory detention for certain criminal aliens

under § 1226(c) does not violate the Excessive Bail Clause.

                                   42
      Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 43 of 48



See Marogi v. Jenifer, 126 F. Supp. 2d 1056, 1061-62 (E.D. Mich.

2000); Avramenkov v. INS, 99 F. Supp. 2d 210, 218 (D. Conn.

2000). The Due Process Clause, not the Excessive Bail Clause,

imposes limits on Congress’s ability to detain aliens without an

individualized hearing as part of the removal process.

See Zadvydas, 533 U.S. at 690-96 (explaining the due process

concerns raised by potentially indefinite detention of an alien

subject to a final order of removal); cf. Lopez-Valenzuela v.

Arpaio, 770 F.3d 772, 792 n.16 (9th Cir. 2014) (explaining that

“bail-denial schemes” in the criminal context are properly

evaluated under the Due Process Clause, not the Excessive Bail

Clause).

IV.   Remedy

      Plaintiffs ask the Court to issue a classwide injunction

ordering the Government to provide all class members, who by

definition have been detained at least six months, with either a

bond hearing or a reasonableness hearing. Having concluded that

due process requires a federal court to determine via an

individual habeas petition that a criminal alien’s mandatory

detention under § 1226(c) has become unreasonable based on his

particular circumstances before he is entitled to a bond

hearing, the Court declines to issue either injunction

Plaintiffs request. While certain class members whose mandatory

detention has become unreasonable would be entitled to

                                    43
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 44 of 48



injunctions ordering the Government to provide them with a bond

hearing, Federal Rule of Civil Procedure 23(b)(2), under which

the class is certified, does not allow for individualized

injunctions. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

360 (2011) (“Rule 23(b)(2) applies only when a single injunction

or declaratory judgment would provide relief to each member of

the class.”). The Court therefore need not address whether 8

U.S.C. § 1252(f)(1) prohibits a classwide permanent injunction

ordering the Government to provide bond hearings for each class

member.

     The Government argues that § 1252(f)(1) deprives the Court

of jurisdiction to issue even a classwide declaratory judgment

concerning the rights of class members to a bond hearing. The

Court already rejected this argument in the October 23, 2018

memorandum and order. See Reid, 2018 WL 5269992, at *6-7. Three

justices in Preap subsequently stated that a district court has

jurisdiction to entertain a request for declaratory relief

despite § 1252(f)(1), 139 S. Ct. at 962 (opinion of Alito, J.),

adding their voices to the three other justices who said the

same in dissent in Jennings, 138 S. Ct. at 875 (Breyer, J.,

dissenting). Section 1252(f)(1) does not bar declaratory relief.

     Finally, the Court may issue a classwide permanent

injunction ordering the Government to follow the procedural

rules mandated by due process at a bond hearing. These rules

                                   44
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 45 of 48



apply to any class member who is granted a bond hearing without

regard to his individual circumstances. Section 1252(f)(1),

which strips courts of jurisdiction “to enjoin or restrain the

operation of” certain provisions of the INA on a classwide

basis, 8 U.S.C. § 1252(f)(1), does not bar this injunction

because the INA is silent on the procedural rules for bond

hearings, see Pensamiento, 315 F. Supp. 3d at 689. This

injunction abrogates agency precedent imposing the burden of

proof on the alien at a bond hearing, but it in no way enjoins

or restrains the operation of the detention statute.

     A court may issue a permanent injunction if “(1) plaintiffs

prevail on the merits; (2) plaintiffs would suffer irreparable

injury in the absence of injunctive relief; (3) the harm to

plaintiffs would outweigh the harm the defendant would suffer

from the imposition of an injunction; and (4) the public

interest would not be adversely affected by an injunction.”

Healey v. Spencer, 765 F.3d 65, 74 (1st Cir. 2014) (quotation

omitted). As discussed above, due process requires certain

procedural protections at bond hearings. In the absence of an

injunction, class members risk irreparable harm from the loss of

their liberty. See Ferrara v. United States, 370 F. Supp. 2d

351, 360 (D. Mass. 2005) (“Obviously, the loss of liberty is

a . . . severe form of irreparable injury.”). Since this

injunction does not require bond hearings for each class member,

                                   45
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 46 of 48



it imposes minimal burden on the Government. Finally, the public

interest supports requiring the Government to obey the

Constitution in its administration of immigration detention. See

Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005)

(“[P]ublic interest concerns are implicated when a

constitutional right has been violated, because all citizens

have a stake in upholding the Constitution.”). In opposing an

injunction, the Government again emphasizes its concerns about

criminal aliens’ dangerousness and flight risk, but the

procedural protections mandated by due process simply ensure

that the Government detains only aliens who are in fact

dangerous or flight risks. Plaintiffs have therefore met the

four prerequisites for a permanent injunction ordering certain

procedural protections at their bond hearings.




                                   46
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 47 of 48



                                  ORDER

     For the foregoing reasons, Plaintiffs’ motion for summary

judgment is ALLOWED IN PART and DENIED IN PART (Docket No. 453),

and the Government’s motion for summary judgment is ALLOWED IN

PART and DENIED IN PART (Docket No. 455).

     The Court denies Plaintiffs’ request for a permanent

injunction ordering the Government to provide class members with

bond or reasonableness hearings. The Court also denies

Plaintiffs’ request for a declaratory judgment insofar as they

seek a declaration that due process requires an automatic bond

hearing or reasonableness hearing for all criminal aliens

detained under § 1226(c) for more than six months.

                         DECLARATORY JUDGMENT

     The Court declares that mandatory detention without a bond

hearing under 8 U.S.C. § 1226(c) violates due process when the

detention becomes unreasonably prolonged in relation to its

purpose in ensuring the removal of deportable criminal aliens.

The most important factor in determining the reasonableness of a

criminal alien’s mandatory detention is the length of the

detention. Mandatory detention without a bond hearing is likely

to be unreasonable if it lasts for more than one year, excluding

any delays due to the alien’s dilatory tactics. A criminal alien

subject to mandatory detention without a bond hearing under

§ 1226(c) must bring a habeas petition in federal court to

                                   47
     Case 3:13-cv-30125-PBS Document 481 Filed 07/09/19 Page 48 of 48



challenge his detention as unreasonably prolonged. If the court

agrees, the alien is entitled to a bond hearing before an

immigration judge.

                         PERMANENT INJUNCTION

     For any bond hearing held for a class member, the Court

orders that the immigration court require the Government to

prove that the alien is either dangerous by clear and convincing

evidence or a risk of flight by a preponderance of the evidence.

The immigration court may not impose excessive bail, must

evaluate the alien’s ability to pay in setting bond, and must

consider alternative conditions of release such as GPS

monitoring that reasonably assure the safety of the community

and the alien’s future appearances.

     The Court orders that this declaratory judgment and

permanent injunction be provided to all members of the class

within thirty days and shall be provided to any new members of

the class when their § 1226(c) detention exceeds six months.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   48
